                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                                      JS-6
                                     CIVIL MINUTES - GENERAL
                                                                                         July 12, 2021
Case No.     2:21-cv-02813-SVW-AGR                                           Date

             Susan Theole et al. v. Mainfreight Limited et al.
Title




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                         N/A                                                       N/A
 Proceedings:            ORDER GRANTING [39] MOTION TO REMAND.

        Before the Court is a motion to remand filed by Plaintiff Susan Theole. Dkt. 39.

        This Court lacks subject matter jurisdiction over the instant matter. “When a claim can be
supported by alternative and independent theories—one of which is a state law theory and one of which
is a federal law theory—federal question jurisdiction does not attach because federal law is not a
necessary element of the claim.” Rains v. Criterion Sys., Inc., 80 F.3d 339, 346 (9th Cir. 1996).

        Here, Plaintiff has plead alternative theories of vicarious liability for negligence, only one of
which relies on federal law. Accordingly, no federal question jurisdiction exists in this case. See id.
(finding no federal question jurisdiction where plaintiff asserted claim for wrongful termination in
violation of public policy and plead alternative underlying public policies, one federal and one state); see
also Glanton v. Harrah’s Ent., Inc., 297 F. App’x 685, 687 (9th Cir. 2008) (no federal question
jurisdiction where plaintiff asserted claim for intolerable working conditions on alternative bases of
federal regulations and state public policy); Hinojosa v. Perez, 214 F. Supp. 2d 703, 705–06 (S.D. Tex.
2002) (finding no federal question jurisdiction even though plaintiff asserted vicarious liability based on
federal regulations); Moody v. Great West Cas. Co., 2017 WL 77417 (S.D. Ga., Jan. 9, 2017) (same).

       Accordingly, Plaintiff’s motion to remand is GRANTED. The case is remanded to Los Angeles
Superior Court. The pending motions to dismiss, Dkts. 32, 40, are moot.

        IT IS SO ORDERED.




                                                                                                  :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                     Page 1 of 1
